Citation Nr: 1816767	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus (diabetes), to include as secondary to service-connected anxiety neurosis.

2.  Entitlement to a rating in excess of 10 percent for impairment of rectal sphincter control associated with hemorrhoids.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1974 to November 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2018 a videoconference hearing was held before the undersigned; a transcript is in the record.  

Although, the RO reopened the claim for service connection for diabetes, the Board is nonetheless required to determine on its own whether new and material evidence to reopen the claim has been received, to establish its jurisdiction to review the merits of the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The matters of service connection for diabetes on de novo review, and regarding the ratings for sphincter control impairment and for hemorrhoids are being REMANDED to the AOJ.  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied service connection for diabetes on the basis that such disability was not shown to be related to the Veteran's service.

2.  Evidence received since August 2005 suggests that the diabetes may have been caused by treatment for a service-connected anxiety disorder; relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for diabetes may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision grants that portion of the appeal that is addressed on the merits, there is no reason to belabor the impact of the VCAA on the matter; any duty to assist omission at this point is harmless .  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
The U.S. Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  CAVC interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for diabetes was previously denied on the basis that such disability was not shown to be related to the Veteran's service.  Accordingly, for evidence to relate to an unestablished fact necessary to substantiate the claim, and be new and material, it would have to show that the Veteran's diabetes may be related to his service.  

The Veteran has raised a new theory of entitlement, i.e., one of secondary service connection.   Evidence added to the record since August 2005 includes treatment records noting that the Veteran was treated with Olanzapine, and the January 2013 examiner's reference to a civil suit related to that drug being linked to the development of diabetes.  Particularly in light of the "low threshold" standard for reopening endorsed by CAVC in Shade, such evidence pertains to an unestablished fact necessary to substantiate the claim; raises a reasonable possibility of substantiating the claim; and is new and material.  Accordingly, the Board finds that the claim of service connection for diabetes may be reopened.

De novo consideration of the claim is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for diabetes is granted.


REMAND

In January 2013 the Veteran was afforded a VA examination to ascertain the etiology of his diabetes.  It was noted that diabetes was diagnosed in 2004.  The consulting provider was asked to opine whether or not the Veteran's diabetes was secondary to medications (specifically Olanzapine) prescribed to treat his service connected anxiety neurosis.  The consulting provider's opinion (against the Veteran's claim) cites to a factual background that is inaccurate.  The rationale  indicated that the Veteran's treatment record does not show treatment with Olanzapine after July 1997.  However, the treatment records include an October 1999 treatment record that notes he was receiving treatment with Olanzapine and that a "review of his medications indicate that he has been stable on this medication regime for about one year" (suggesting such treatment was to continue, not be terminated)  This places treatment with Olanzapine in closer proximity to the diagnosis of diabetes, casting doubt on the probative value of the opinion.  

At January 2018 videoconference hearing the Veteran testified that his impairment of rectal sphincter control and hemorrhoids had increased in severity since his last VA examinations to assess the disabilities.  His most recent VA examination to assess impairment of rectal sphincter control was in January 2013 and his last VA examination for hemorrhoids was in November 2012.  Accordingly, contemporaneous examinations to assess the disabilities are necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all provider(s) of all evaluations or treatment he has received for diabetes, impairment of rectal sphincter control, and hemorrhoids during the period under consideration and all providers of treatment with Olanzapine he received after October 1999, and to provide authorizations for VA to obtain complete clinical records of the evaluations and treatment from all private providers identified.  The AOJ should secure for the record complete clinical records from all providers identified.  

2.  After the development sought above is completed, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate physician for review and a medical advisory opinion regarding the etiology of the Veteran's diabetes. On review of the record the consulting physician should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's diabetes?  Specifically, is it at least as likely as not (i.e. a 50% or better probability) that it is related to (onset its onset during) his active duty service; was manifested in the first year following separation from service; or was caused or aggravated by a service-connected disability to specifically include by virtue of treatment of the Veteran's service-connected anxiety neurosis with Olanzapine?

The examiner must include rationale for all opinions, citing to accurate supporting factual data and/or medical literature, as deemed appropriate.  [If further examination of the Veteran is deemed necessary to address the questions presented, such should be arranged.]

3.  The AOJ should also arrange for a proctology examination of the Veteran to determine the severity of his hemorrhoids and impairment of sphincter control.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

(a)  Indicate whether the hemorrhoids are (i) mild or moderate (ii) large or thrombotic with excessive redundant tissue evidencing frequent recurrences; or, (iii) persistently bleeding with secondary anemia or fissures.  All findings, and related functional impairment, should be described in detail.
(b)  Whether the sphincter control impairment is (i) healed or slight, without leakage, or manifested by (ii) constant slight, or occasional moderate leakage, (iii) occasional involuntary bowel movements, necessitating the wearing of a pad, (iv) extensive leakage and fairly frequent involuntary bowel movements, or (v) complete loss of sphincter control.  All findings and related functional impairment should be described in detail.

The examiner must explain the rationale for all opinions.  The rationale must reflect consideration of the Veteran's lay reports, including as noted above, of current symptoms and impairment.   

4.  The AOJ should then review the record, and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


